Citation Nr: 0201020	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  99-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether clear and unmistakable error (CUE) exists in an 
August 1978 rating decision that denied a compensable 
disability rating for residuals of a shrapnel wound to the 
right foot.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the Cheyenne, Wyoming, VA RO.

In a December 1999 VA Form 9, the veteran requested a Travel 
Board hearing.  In May 2001 the RO received a copy of a 
statement from the veteran indicating that he had nothing 
further to submit and in a June 2001 letter, the 
representative stated that the veteran did not want a hearing 
and was requesting that his claim be decided on the available 
evidence.  Thus, it is concluded that the request for a Board 
hearing has been withdrawn and that no further development 
with regard to a hearing is necessary.  See 38 C.F.R. 
§ 20.702(e) (2001). 

By way of history, service connection was granted for 
residuals of shrapnel wounds to the lower legs and right foot 
in a December 1969 rating decision, and a zero percent 
disability rating was assigned under Diagnostic Code 7805 
(other scars), effective September 12, 1968, the day 
following separation from active service.  In an August 1978 
rating decision, a compensable rating for residuals of 
shrapnel wounds to the lower legs and the right foot was 
denied.  The veteran did not appeal.

In November 1985 and February 1992 rating decisions, claims 
for a compensable rating for residuals of shrapnel wounds to 
the lower legs and the right foot were again denied.  The 
veteran appealed the February 1992 denial, and in a May 1994 
decision, the Board granted a 10 percent disability rating 
for residuals of shrapnel wounds to the lower legs and the 
right foot, although it is clear from the decision that the 
grant was based on right foot disability inasmuch as the 
Board stated that the 10 percent was warranted under 
Diagnostic Code 5284 or 5310.  In an October 1994 rating 
decision, a 10 percent disability rating was assigned under 
Diagnostic 

Code 5310 (injury to Muscle Group X) for residuals of 
shrapnel wounds to the lower legs and the right foot, 
effective September 30, 1991, the date of receipt of the 
claim for an increased rating.  In November 1995 the United 
States Court of Appeals for Veterans Claims affirmed the 
Board decision, in November 1996 the United States Court of 
Appeals for the Federal Circuit dismissed the veteran's 
appeal due to lack of jurisdiction.

In February 1996, the representative raised a claim of clear 
and unmistakable error (CUE) in the August 1978 rating 
decision.  Later that month, the Denver, Colorado, VA RO sent 
a letter to the representative indicating that it did not 
have the authority to adjudicate a claim for CUE in a prior 
rating decision; the veteran appealed that determination.  In 
a June 1997 rating decision, a separate zero percent 
disability rating was assigned under Diagnostic Code 7805 for 
scars as residuals of the shrapnel wounds to the lower legs, 
effective September 30, 1991.  The residuals of shrapnel 
wound to the right foot continued to be rated as 10 percent 
disabling under Diagnostic Code 5310, effective September 30, 
1991.  In a June 1999 decision, the Board held that the RO 
had the authority to adjudicate a claim of CUE in the August 
1978 rating decision because that rating decision was not 
subsumed by the May 1994 Board decision.  This appeal ensues 
from the July 1999 rating decision in which the RO found that 
there was no CUE in the 1978 rating decision.


FINDINGS OF FACT

1.  An August 1978 rating decision denied a compensable 
rating for residuals of a shrapnel wound to the right foot.  
That decision was not appealed.  

2.  An analysis of the evidence of record when the August 
1978 rating decision was rendered, in the context of the law 
then in effect, does not compel the conclusion that the 
August 1978 rating decision was in error in not granting a 
compensable rating for residuals of a shrapnel wound to the 
right foot.


CONCLUSION OF LAW

There was no CUE in the August 1978 rating decision that 
denied a compensable rating for residuals of a shrapnel wound 
to the right foot.  38 U.S.C.A. § 5109A (West Supp. 2001); 
38 C.F.R. §§ 3.104, 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran stepped on a 
land mine on May 31, 1967, and sustained a penetrating wound 
of the right foot.  His first hospitalization was from May 
31, 1967, to June 2, 1967.  One admitting physical 
examination revealed numbness in all five toes and the sole.  
There was a small entrance wound on the dorsum of the foot.  
He was unable to move his toes.  The impression was fragment 
wound of the right foot with possible nerve damage.  Another 
admitting physical examination revealed that the entrance 
wound was one centimeter (cm.) long.  Hypesthesia of the toes 
was noted, with no artery damage.  The impression was 
fragment wound of the right foot, rule out fracture.  That 
day, he underwent debridement of the wound, but a fragment 
was not recovered.  

X-rays taken on June 2, 1967, revealed a fragment embedded in 
the base of the first metatarsal and a fracture of the base.  
In a history dated June 2, 1967, it was noted that there was 
a small fracture of the proximal first metatarsal.  It was 
indicated that there was minimal tissue damage and no artery 
or nerve involvement.  On the narrative summary dated June 2, 
1967, it was noted that physical examination revealed a small 
entrance wound over the right first metatarsal and that X-
rays revealed a fragment in the base.  It was indicated that 
physical examination revealed no nerve or artery involvement.  
The diagnosis was fragment wound of the right foot with 
fracture of the first metatarsal.  On the clinical record 
cover sheet for the first hospitalization, it was reported in 
the admission notes section that there was no artery or nerve 
involvement.  That day, June 2, 1967, the veteran was 
transferred to another hospital.  The discharge diagnosis was 
fragment wound of the right foot with no artery or nerve 
involvement.

On June 5, 1967, the veteran underwent a delayed primary 
closure.  On June 12, 1967, it was noted that the wound of 
the right foot was healing well; however, the sutures were 
not removed.  On June 15, 1967, the sutures were removed, and 
later in the day, some drainage from the suture line was 
noted.  On June 16, 1967, the veteran was initially scheduled 
to be discharged to duty, but the discharge was canceled.   
The veteran was transferred to another facility on June 19, 
1967.  On the clinical record cover sheet for the second 
hospitalization, it was reported in the admission notes 
section that there was no artery or nerve involvement.  The 
discharge diagnosis was fragment wound of the right foot.

During hospitalization from June 19, 1967, to July 3, 1967, 
X-rays taken on June 23, 1967, revealed a fracture of the 
right first metatarsal base with a foreign body overlying the 
bone.  It was indicated that the fracture was healing.  On 
June 25, 1967, additional X-rays were taken, which revealed 
healing and no displacement of the fracture.  On June 27, 
1967, it was noted that the veteran was doing well and was 
using a walking cast.  It was reported on July 3, 1967, that 
the wound was healing well.  That day, he was discharged to 
light duty for two weeks.  In the narrative summary, it was 
noted that the open wound was healed with soaks and that a 
short-leg walking cast was applied, which was to be removed 
in three weeks.  The clinical record cover sheet for that 
hospitalization reflects in the admission notes section that 
there was no artery or nerve involvement.  The discharge 
diagnosis was an open wound, penetrating the right foot with 
no artery or nerve involvement.

On the July 1968 service separation examination, the 
veteran's feet were noted to be normal.  On September 11, 
1968, he reported that there had not been any change in his 
medical condition.

In an undated statement received prior to the December 1969 
rating decision, M. DeYoung, M.D., indicated that the veteran 
had a piece of shrapnel in the first metatarsal bone of his 
right foot, as proven by X-rays taken on October 14, 1969.

In the December 1969 rating decision, service connection was 
granted for residuals of shrapnel wounds to the lower legs 
and right foot, and a zero percent disability rating was 
assigned under Diagnostic Code 7805 (other scars), effective 
September 12, 1968, the day following separation from active 
service.

In a letter dated March 8, 1978, Dr. DeYoung reported that he 
examined the veteran on March 1, 1978, for discomfort in the 
right foot, which had been injured with shrapnel during 
service.  Dr. DeYoung noted that a shrapnel fragment had been 
found embedded in the proximal end of the first metatarsal of 
the right foot; that the veteran noted pain in the area when 
on his feet for several hours; and that several times a month 
he had a throbbing sensation in his toe, which required that 
he get off his feet.  The veteran had noticed no swelling.  
Dr. DeYoung reported that current physical examination 
revealed no objective findings and that an X-ray was taken 
which, compared with the one of October 14, 1969, showed no 
change in the location of the metallic fragment and no 
evidence of bone reaction or abnormality of the bone adjacent 
to the fragment.  Dr. De Young noted that the radiologist's 
conclusion was "metallic foreign body imbedded in the 
proximal end of the right third [sic] metatarsal bone and no 
other significant abnormality identified in the right foot."   

The veteran was afforded a VA examination in July 1978.  He 
complained of a throbbing pain in the area of the right great 
toe, which he said was brought on by prolonged standing or 
walking.  He said that the pain was relieved by getting off 
his feet or changing shoes.  He said that he had not had any 
specific treatment for his right foot.

Physical examination revealed that the veteran stood and bore 
weight evenly on each lower extremity, performed heel-and-toe 
walking satisfactorily, and was able to do a full squat and 
come up on the balls of his feet.  His gait was normal.  The 
right lower extremity showed normal contour and configuration 
with no deformity.  There was a well-healed, uncomplicated, 
two cm., stellate-shaped cicatrix over the dorsum of the 
right foot, approximately between the first and second toes.  
He was able to dorsiflex the right great toe at the 
metatarsophalangeal joint and had good strength in performing 
that test.  He was unable to fully extend the interphalangeal 
joint and could not dorsiflex the distal phalanx of the toe 
against manual resistance.  The examination of the right 
lower extremity was otherwise entirely within normal limits, 
and there were no other post-traumatic cicatrices.  X-rays of 
the right foot confirmed the presence of a bony fragment 
overlying the proximal portion of the first metatarsal bone.  
The relevant clinical diagnosis was residuals of healed 
shrapnel fragment wound manifested by subjective 
symptomatology; healed cicatrix; limitation of motion of the 
distal phalanx of the right great toe, and retained metallic 
foreign body.  

In the August 1978 rating decision, a compensable rating for 
residuals of shrapnel wounds to the lower legs and the right 
foot was denied.  The veteran was notified of the rating 
decision and given his appellate rights.  He did not appeal 
that rating decision.

In its May 1994 decision, the Board granted a 10 percent 
disability rating for residuals of shrapnel wounds to the 
lower legs and right foot, noting that such was warranted 
under either Diagnostic Code 5284 (foot injuries, other) or 
Diagnostic Code 5310.  In part, the Board found that current 
residuals included subjective complaints of pain in the right 
foot, a retained metallic fragment in the area of the right 
great toe, and some tenderness on palpation, and that the 
overall symptomatology reflected a moderate disability under 
either Diagnostic Code 5284 or Diagnostic Code 5310.  

In a February 1996 letter, the representative raised the 
issue of clear and unmistakable error in the August 1978 
rating decision.  He noted that X-rays taken in 1978 showed a 
retained metallic fragment in the right foot and that the 
Board's rationale for granting 10 percent under Code 5310 was 
that the right great toe had been fractured during the 
initial injury and that there was a retained metallic 
fragment.  The representative argued that in 1978 the RO 
misapplied the regulations to the facts then in existence, 
and that the August 1978 rating decision should be revised to 
show that the veteran had had a 10 percent disability rating 
since 1978.

In the December 1999 VA Form 9, the veteran argued that he 
was entitled to a 10 percent disability rating effective from 
1978 because in 1994 the Board granted a 10 percent 
disability rating for the same wound for which a compensable 
rating was denied in 1978.

Legal Criteria

A claim of CUE is a collateral attack on a final RO decision.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such an error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A (West Supp. 2001); 
38 C.F.R. §§ 3.104, 3.105(a) (2001).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
that, had it not been made, would have manifestly changed the 
outcome at the time it was made; and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. 
Cir. 1999).  The Court also stated that CUE is a type of 
error in which reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error, such as the decision was simply 
wrong, cannot meet the specificity required to render a claim 
of CUE meritorious.  Id.  When there is evidence both pro and 
con on the issue, it is impossible for an appellant to 
succeed in showing that the result would have been manifestly 
different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

In 1978, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (1978).  The percentage 
ratings contained in the Rating Schedule represented the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (1978).

The applicable rating criteria in effect at the time of the 
August 1978 rating decision set forth factors to be 
considered in the evaluation of a disability involving a 
muscle group that was residual to a healed shrapnel wound.  
38 C.F.R. § 4.56 (1978).  The Rating Schedule characterized 
the types of residual disability of muscles as slight, 
moderate, moderately severe and severe.  38 C.F.R. §§ 4.56, 
4.73 (1978).  The disability picture was based on the 
cardinal symptoms of muscle disability (weakness, fatigue-
pain, uncertainty of movement) and on the objective evidence 
of muscle damage and the cardinal signs of muscle disability 
(loss of power, lowered threshold of fatigue and impairment 
of coordination).  38 C.F.R. § 4.54 (1978).

A disability of Muscle Group X, the intrinsic muscles of the 
foot, was rated under Diagnostic Code 5310, which provided 
separate rating criteria for the plantar and dorsal intrinsic 
muscles of the foot.  The plantar muscles included the 
following: (1) flexor digitorum brevis; (2) abductor 
hallucis; (3) abductor digiti V; (4) quadratus plantae; (5) 
lumbricales; (6) flexor hallucis; (7) abductor hallucis; (8) 
flexor digiti V, brevis; and (9) abductor digiti V, opponens 
digiti V, and interossei plantar.  The functions of the 
plantar muscles were movements of the forefoot and toes and 
propulsion thrust in walking.  The other important plantar 
structures were the following: plantar aponeurosis, long 
plantar and calcaneonavicular ligaments, tendons of posterior 
tibial, peroneus longus, and long flexors of great and little 
toes.  Zero percent, 10 percent, 20 percent and 30 percent 
evaluations were warranted for slight, moderate, moderately 
severe, and severe impairments of the plantar muscles, 
respectively.  38 C.F.R. § 4.73, Diagnostic Code 5310 (1978).

The dorsal muscles included the following: (1) extensor 
hallucis brevis; (2) extensor digitorum brevis; and (3) 
dorsal interossei.  The other important dorsal structures 
were (1) the cruciate, crural, deltoid and other ligaments; 
and (2) the tendons of long extensors of toes and peronei 
muscles.  A zero percent evaluation was warranted for a 
slight impairment of the dorsal muscles, 10 percent 
evaluation for moderate and moderately severe impairments, 
and a 20 percent evaluation for severe impairment.  Id.

The minimum rating for through-and-through wounds of the foot 
was 10 percent.  Id.

Under 38 C.F.R. § 4.72 (1978) attention was to be given first 
to the deeper structures injured, bones, joints, and nerves.  
The location of the foreign bodies may have established the 
extent of the penetration and consequent damage.  A through-
and-through injury with muscle damage was to be rated always 
as at least a moderate injury for each group of muscles 
damaged.  A compound comminuted fracture with muscle damage 
from the missile established severe muscle injury, with 
possible additional disability from malunion of bone, 
ankylosis, etc.  This section was taken as establishing 
entitlement to a rating of severe grade where there was a 
history of compound comminuted fracture and definite muscle 
or tendon damage from the missile.  However, there were 
locations, as in the wrist or tibia, where muscle damage 
might have been minimal and damage to tendons might have been 
repaired by suture, and that in such cases, requirements for 
severe ratings were not necessarily met.  38 C.F.R. § 4.72 
(1978).

Under 38 C.F.R. § 4.56(a) (1978) a slight (insignificant) 
disability of a muscle involved a simple muscle wound without 
debridement, infection, or effects of laceration.  The 
history of a slight disability was evidenced by service 
department records showing a wound of slight severity or of 
relatively brief treatment, with a return to duty.  There was 
healing with good functional results, and no consistent 
complaint of the cardinal symptoms of muscle injury or of 
painful residuals.  Objective findings were (1) a minimal 
scar; (2) slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus; (3) no significant impairment of 
function and no retained metallic fragments.  38 C.F.R. § 
4.56(a) (1978).

Under 38 C.F.R. § 4.56(b) (1978) through-and-through or deep 
penetrating wounds of relatively short track by a single 
bullet or small shell or shrapnel fragment were to be 
considered as being of at least moderate degree of muscle 
disability.  The type of injury resulting in a moderate 
disability of the muscles was manifested by the absence of 
explosive effect of a high velocity missile and of residuals 
of debridement or of prolonged infection.  The history of a 
moderate disability was supported by service department or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  The record in the file showed a 
consistent complaint from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of a moderate disability were 
(1) entrance and (if present) exit scars, linear or 
relatively small and so situated as to indicate a relatively 
short track of the missile through muscle tissue; (2) signs 
of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1978).

It was also provided in 38 C.F.R. § 4.56(c) (1978) that a 
moderately severe disability of muscles pertained to an 
injury involving a through-and-through or deep penetrating 
wound by a high velocity missile of small size or by a large 
missile of low velocity, with debridement, prolonged 
infection or sloughing of soft parts, intramuscular 
cicatrization.  38 C.F.R. § 4.56(c) (1978).

The history of a moderately severe disability was supported 
by service department or other sufficient evidence of 
hospitalization for a prolonged period in service for 
treatment of a wound of a severe grade.  The record in the 
file showed a consistent complaint of the cardinal symptoms 
of muscle wounds.  Evidence of unemployability because of an 
inability to keep up to production standards, if present, was 
to be considered, if present.  Objective findings of a 
moderately severe disability were entrance and (if present) 
exit scars, relatively large and so situated as to indicate 
the track of the missile through important muscle groups.  
There were indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side.  Tests of strength and endurance of muscle groups 
involved in comparison to the sound side gave positive 
evidence of marked or moderately severe loss.  Id.

Under 38 C.F.R. § 4.56(d) (1978) a severe disability of 
muscles pertained to an injury involving a through-and-
through or deep penetrating wound due to a high-velocity 
missile, large or multiple low-velocity missiles, an 
explosive effect of a high-velocity missile, or a shattering 
bone fracture.  Such a wound resulted in the following: (1) 
extensive debridement, prolonged infection, or sloughing of 
soft parts; (2) intermuscular binding; and (3) cicatrization.  
The history of the injury and current complaints were similar 
to moderately severe muscle injury, but in an aggravated 
form.  38 C.F.R. § 4.56(d) (1978).

Objective findings included extensive ragged, depressed and 
adherent scars so situated as to indicate wide damage to the 
muscle groups in the track of the missile.  X-rays may have 
shown minute, multiple, scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of 
missile.  Palpation showed moderate or extensive loss of deep 
fascia or muscle substance.  There were soft or flabby 
muscles in the wound area.  Muscles did not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements 
showed positive evidence of severe impairment of function. In 
electrical tests, reaction of degeneration was not present, 
but a diminished excitability to Faradism compared to the 
sound side may have been present.  Id.

Other objective findings included the possible presence of 
visible or measured atrophy.  Adaptive contraction of an 
opposing group of muscles, if present, indicated severity.  
There was severe adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone without true skin covering, in an area 
where the bone was normally protected by muscle.  Atrophy of 
an entire muscle group following a simple piercing by a 
projectile (progressive sclerosing myositis) may have been 
considered a severe disability.  Id.  

38 C.F.R. § 4.71a, Diagnostic Code 7805 (1978) provided that 
other scars would be rated based on limitation of function of 
the part affected.


Analysis

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

The first matter is whether the VCAA of 2000 is applicable to 
this claim of CUE.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court noted that although the VCAA of 2000 was 
potentially applicable to all pending claims, there were 
instances where the VCAA of 2000 had no application as a 
matter of law.  Id. at 178.  The Court noted that the VCAA 
added a new section 5100 to title 38 of the United States 
Code and that a "'claimant' as defined by the new 38 U.S.C. 
§ 5100 includes a person applying for or seeking benefits 
under part II or III of title 38, but cannot encompass a 
person seeking revision of a final decision based upon CUE 
pursuant to sections 5109A and 7111."  Id. at 179.  Thus, 
the Court held that the VCAA of 2000 did not apply to claims 
of CUE.  Id.  Since this claim is a claim of CUE pursuant to 
38 U.S.C.A. § 5109A, instead of a claim for benefits under 
part II or part III of title 38 of the United States Code, 
the VCAA of 2000 does not apply.  See id. at 178-79.  
Additionally, a CUE claim must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  See Russell, 3 Vet. App. at 314.

Essentially, the veteran alleges that the evidence before the 
RO in August 1978 should have resulted in the granting of a 
10 percent rating for residuals of a shrapnel wound to the 
right foot under Diagnostic Code 5310 since it was 
essentially the same evidence upon which the Board granted a 
10 percent rating in 1994.  The veteran has not claimed that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  Instead, he argues that the evidence 
at the time of the August 1978 rating decision - 
specifically, the service medical records showing that his 
right great toe was fractured at the time of the in-service 
injury and the X-ray findings of a retained metallic fragment 
- compels a conclusion that a 10 percent disability rating 
was warranted under Diagnostic Code 5310 for residuals of a 
shrapnel wound to the right foot.

The disorder was initially rated under Diagnostic Code 7805 
in the December 1969 rating decision, and a rating under 
Diagnostic Code 5310 was not assigned until the October 1994 
rating decision, which implemented the May 1994 Board 
decision.  Although the Board found in May 1994 that a 10 
percent disability rating was warranted under Diagnostic Code 
5310, the question is whether it is undebatable that a 
compensable rating was warranted at the time of the August 
1978 rating decision.  

Service medical records reflect that the veteran was 
hospitalized for over a month for his shrapnel wounds and 
that the right great toe was fractured at the time of the 
injury.  The wound was not through-and-through and there was 
no evidence of a compound comminuted fracture.  In fact, on 
June 2, 1967, just two days after the injury, it was noted 
that the fracture was small.  Service medical records also 
reveal that on June 2, 1967, minimal tissue damage was noted.  
Thus, the provisions of 38 C.F.R. § 4.72 (1978) did not 
require a compensable rating.  

In 1978, the veteran reported having pain in the area of 
right great toe while on his feet for prolonged periods, but 
a physical examination performed by Dr. De Young in March of 
that year revealed no objective findings.  The July 1978 VA 
examination revealed a healed scar on the right foot and 
various X-rays have shown a retained metallic fragment, a 
finding that was part of the basis for the May 1994 Board 
decision granting a 10 percent rating under Diagnostic Code 
5310.  However, neither the March 1978 physical examination 
performed by Dr. DeYoung nor the July 1978 VA examination 
revealed any evidence of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, objective 
findings of a moderate disability of Muscle Group X under 
38 C.F.R. § 4.56(b) (1978).  Therefore, had the RO 
specifically considered rating the disability as a muscle 
injury (of which there was no specific diagnosis), the 
evidence on file in August 1978 did not compel the conclusion 
that there was a moderate disability of Muscle Group X under 
38 C.F.R. § 4.73, Diagnostic Code 5310 (1978).  Nor, for that 
matter, did the evidence compel the conclusion that there was 
a moderate foot injury under Code 5284 (1978).  Further, by 
the time of the 1994 Board decision, the veteran had been 
afforded two additional examinations and a personal hearing, 
providing evidence that was not before the RO in 1978.  
However, even had the 1978 RO and 1994 Board decisions been 
based on the exact same evidence, the fact that different 
adjudicators reached different decisions does not of itself 
establish that there was CUE in either of the decisions.  

As there was evidence both pro and con in August 1978 on the 
matter of whether there was a moderate disability of Muscle 
Group X, reasonable minds could differ on whether a 10 
percent rating, including under Diagnostic Code 5310, was 
warranted.  Russell, 3 Vet. App. at 313-14.  Thus, the Board 
concludes that there is no CUE in the August 1978 rating 
decision that denied a compensable rating for residuals of a 
shrapnel wound to the right foot.  


ORDER

The claim of clear and unmistakable error in the August 1978 
rating decision that confirmed a zero percent rating for 
residuals of a shrapnel wound to the right foot is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

